UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 21, 2013 Ohr Pharmaceutical, Inc. (Exact name of registrant as specified in its charter) Delaware 333-88480 #90-0577933 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 489 5th Ave, 28th Floor, New York, NY (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212)-682-8452 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Items. On March 21, 2013, the Company issued a press release announcing the results of a phase II clinical trial of OHR/AVR118 for the treatment of cancer cachexia. A copy of the press release is being furnished as exhibit 99.1 to form 8K. Exhibit No. Description Press Release Dated March 21, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OHR PHARMACEUTICAL, INC. Dated: March 21, 2013 By: /s/ Irach Taraporewala Dr. Irach Taraporewala, President and CEO
